     Case 2:21-cv-00096-JAD-BNW Document 3 Filed 01/22/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RONALD ALLISON,                                      Case No. 2:21-cv-00096-JAD-BNW
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER,
7                                         Defendant
8
9    I.     DISCUSSION

10          On January 15, 2021, Plaintiff, an inmate in the custody of the Nevada Department

11   of Corrections (“NDOC”), submitted a document titled “class action lawsuit for mass

12   murder.” (ECF No. 1-1). Plaintiff has not filed a complaint or an application to proceed

13   in forma pauperis in this matter.

14          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

15   complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until

16   March 23, 2021 to submit a complaint to this Court.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

18   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

19   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

20   inmate must submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27   previous six-month period.

28          The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully
     Case 2:21-cv-00096-JAD-BNW Document 3 Filed 01/22/21 Page 2 of 3



1    complete application to proceed in forma pauperis containing all three of the required
2    documents, or in the alternative, pay the full $402 filing fee for this action on or before
3    March 23, 2021. Absent unusual circumstances, the Court will not grant any further
4    extensions of time. If Plaintiff is unable to file a complaint and a fully complete application
5    to proceed in forma pauperis with all three required documents or pay the full $402 filing
6    fee on or before March 23, 2021, this case will be subject to dismissal without prejudice
7    for Plaintiff to file a new case with the Court when Plaintiff is able to file a complaint and
8    able to acquire all three of the documents needed to file a fully complete application to
9    proceed in forma pauperis or pay the full $402 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the
11   case with the Court, under a new case number, when Plaintiff is able to file a complaint
12   and has all three documents needed to submit with an application to proceed in forma
13   pauperis. Alternatively, Plaintiff may choose not to file an application to proceed in forma
14   pauperis and instead pay the full filing fee of $402 on or before March 23, 2021 to proceed
15   with this case.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
18   this Court on or before March 23, 2021.
19          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
20   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
21   Clerk of the Court will also send Plaintiff a copy of his class action lawsuit for mass
22   murder. (ECF No. 1-1).
23          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
24   approved form application to proceed in forma pauperis by an inmate, as well as the
25   document entitled information and instructions for filing an in forma pauperis application.
26          IT IS FURTHER ORDERED that on or before March 23, 2021, Plaintiff will either
27   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
28   administrative fee) or file with the Court:



                                                   -2-
     Case 2:21-cv-00096-JAD-BNW Document 3 Filed 01/22/21 Page 3 of 3



1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
2           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
3           signatures on page 3),
4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5           official (i.e. page 4 of this Court’s approved form), and
6           (3) a copy of the inmate’s prison or jail trust fund account statement for the
7    previous six-month period.
8           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
9    complete application to proceed in forma pauperis with all three documents or pay the full
10   $402 filing fee for a civil action on or before March 23, 2021, this case will be subject to
11   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
12   number, when Plaintiff is able to file a complaint and has all three documents needed to
13   file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
14          DATED: January 22, 2021.
15
16                                             UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24   .
25
26
27
28



                                                 -3-
